Name: Commission Implementing Regulation (EU) NoÃ 342/2013 of 16Ã April 2013 amending Regulation (EC) NoÃ 589/2008 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1234/2007 as regards marketing standards for eggs
 Type: Implementing Regulation
 Subject Matter: marketing;  health;  animal product
 Date Published: nan

 17.4.2013 EN Official Journal of the European Union L 107/4 COMMISSION IMPLEMENTING REGULATION (EU) No 342/2013 of 16 April 2013 amending Regulation (EC) No 589/2008 laying down detailed rules for implementing Council Regulation (EC) No 1234/2007 as regards marketing standards for eggs THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Articles 121(d) in conjunction with Article 4 thereof, Whereas: (1) According to Article 24(2) of Commission Regulation (EC) No 589/2008 (2) Member States shall ensure that the eggs are checked at all stages of marketing, which could be read as checking of compliance with each requirement under the Regulation at every stage in the marketing chain. (2) However, certain requirements under the Regulation apply at a specific stage in the marketing chain and must therefore be checked at that stage. For example some requirements must be checked at the production site or at the packing station, whilst other requirements must be checked at the retailer stage, as appropriate. (3) In view of the above, it is necessary to ensure a degree of flexibility regarding the checks to be carried out at different stages in the marketing chain. (4) Regulation (EC) No 589/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 24(2) of Regulation (EC) No 589/2008 is replaced by the following: 2. The inspection services referred to in paragraph 1 shall check the products covered by this Regulation at the different stages of marketing, as appropriate. Apart from random sampling, checks shall be carried out on the basis of a risk analysis, taking into account the type and throughput of the establishment concerned, as well as the operators past records as regards compliance with the marketing standards for eggs. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 163, 24.6.2008, p. 6.